Citation Nr: 1742933	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a foot disability (claimed as swollen foot).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in July 2016.  A transcript of that hearing is of record.

In October 2016, the Board remanded this case for additional development.

In June 2017, the Veteran raised a motion to advance on docket due to financial hardship.  See 06/07/17 VBMS, VA 21-4138 Statement In Support of Claim.  The undersigned is granting this motion and advancing the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Pursuant to the October 2016 Board remand, the Veteran underwent VA examinations for his claimed disabilities in May 2017.  As explained below, the resulting VA opinions are inadequate.  Therefore, another remand is necessary.

With regard to the knees, the May 2017 VA examination shows diagnoses of right knee tendonitis/tendonosis, left knee joint arthritis, and bilateral patellofemoral pain syndrome.  The examiner noted the Veteran's report of symptoms since service.  Nonetheless, the examiner opined that the Veteran diagnosed knee disabilities were less likely than not related to service.  In support of this conclusion, the examiner noted that there was no objective evidence to support the Veteran's claim and that more than 20 years had passed in separation from service.

With regard to the ankles, the May 2017 VA examination shows a diagnosis of bilateral deltoid ligament sprain.  The examiner noted the Veteran's report of symptoms since service.  Nonetheless, the examiner opined that the Veteran diagnosed ankle disability was less likely than not related to service.  In support of this conclusion, the examiner noted that there was no objective evidence to support the Veteran's claim and that more than 20 years had passed in separation from service.

With regard to the feet, the May 2017 VA examination shows diagnoses of bilateral pes cavus and bilateral plantar fasciitis.  The examiner noted the Veteran's report of symptoms since service.  Nonetheless, the examiner opined that the Veteran diagnosed ankle disability was less likely than not related to service.  In support of this conclusion, the examiner noted that there was no objective evidence to support the Veteran's claim and that more than 20 years had passed since separation from service.  The examiner further stated that foot problems, particularly plantar fasciitis, tend to arise rapidly after specific trauma, per literature.

The May 2017 VA opinions are inadequate because they lack a clear medical rationale and do not show adequate consideration of the relevant evidence.  Rather, the opinions rely mainly on the absence of objective evidence.  Furthermore, the opinions did not discuss or address the Veteran's specific reports of symptoms in service or the physical demands of his service.  The October 2016 Board remand expressly asked the VA examiner to accept as credible the Veteran's report that his left ankle swelled up during air travel to Kuwait, requiring a three week period of observation and treatment, and to consider (1) the Veteran's contention that his claimed disabilities are due to walking long distances and jumping up and down Bradley Fighting Vehicles with a lot of weight (military gear) on his shoulders and (2) his reports of ankle symptoms since service.  The May 2017 VA examiner considered the reported history of symptoms since service but did not consider the Veteran's left ankle injury in service or his contention that his claimed disabilities are due to walking long distances and jumping up and down Bradley Fighting Vehicles with a lot of weight (military gear) on his shoulders.  

For these reasons, the Board finds that the record lacks competent medical evidence necessary to decide this appeal and another remand is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the May 2017 VA examination, or another appropriately qualified examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

For each current disability of the lower extremities, the VA clinician is to provide an opinion on whether it is at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  For the purposes of this opinion, please accept as credible the Veteran's report that his left ankle swelled up during air travel to Kuwait, requiring a three week period of observation and treatment.  Please also consider the Veteran's contention that his claimed disabilities are the result of walking long distances and jumping up and down Bradley Fighting Vehicles with a lot of weight (military gear) on his shoulders, and note that the Veteran reported a history of ankle symptoms since service during December 2011 VA treatment.  Such matters are to be noted/addressed in the report.

The examiner should provide a comprehensive medical rationale for any opinion offered.  In forming an opinion, the examiner should not rely solely because it is merely unaccompanied by contemporaneous medical records.  This is not needed in this case as the 2016 Board Remand found that the combat presumption under 38 U.S.C.A. § 1154(b) applies.  This means that for such combat events/injuries - lay evidence (a statement by the Veteran) may be accepted as proof of service injury even if there is no official record of such.  Rather, the examiner should consider the extent to which there is a medical nexus between any in-service symptoms and a current disability.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional information, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


